JUDGMENT AND ORDER
FELDMAN, Chief Justice.
The Court having considered the State Bar’s “Petition for Order to Show Cause RE: Contempt” and the Respondent’s response,
IT IS ORDERED that the court denies the State Bar’s request for an order finding respondent in contempt.
IT IS FURTHER ORDERED that respondent is suspended for a period of thirty days effective the 14th day of October, 1993.
IT IS FURTHER ORDERED that the application for pro bono representation is denied.
IT IS FURTHER ORDERED that the request for oral argument is denied.
IT IS FURTHER ORDERED that the order awarding the State Bar costs in the amount of $1,640.69 is affirmed, and the State Bar is awarded costs for this proceeding with the amount to be determined after filing appropriate affidavits.
IT IS FURTHER ORDERED that pursuant to Rule 63(a), Rules of the Supreme Court of Arizona, CHARLES RAY BROOKS shall notify all of his clients, within ten (10) days from the date hereof, of his inability to continue to represent them and that they should promptly retain new counsel, and shall promptly inform this court of his compliance with this Order as provided by Rule 63(d), Rules of the Supreme Court of Arizona.